Citation Nr: 1434462	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-22 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus type II, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for right ear hearing loss.

(The issue of entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus type II is addressed in a separate decision)


REPRESENTATION

Appellant represented by:	Veterans of Vietnam War, Inc.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, and from a February 2010 rating decision of the RO in Huntington, West Virginia.

In November 2009, the Veteran testified before a Decision Review Officer at the RO; a transcript is included in the claims file.  In November 2010, the Veteran testified before the undersigned Veterans Law Judge on the issues on appeal. 

In March 2011 and May 2013, the Board remanded the claims for further development to include VA examinations.  The Veteran underwent VA examinations in August 2011 and June 2013.  As explained below, the June 2013 VA examination report is adequate for rating purposes for the issue decided.  Therefore, the Board concludes that there has been substantial compliance with the directives contained in the Board's prior remand decision.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

There is no objective evidence of peripheral neuropathy of the upper extremities.


CONCLUSION OF LAW

Peripheral neuropathy of the upper extremities was not incurred in or aggravated by active service, exposure to herbicides, or a service-connected disability.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in December 2008 and November and December 2009 letters.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was also notified of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records (STRs), VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Additionally, the claims file includes the Veteran's Social Security Administration disability records.  38 C.F.R. § 3.159(c)(2).

VA examinations were afforded the Veteran in November 2011 and June 2013.  The examiners made all required clinical findings and conducted necessary testing.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

At the Veteran's November 2010 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.

Acute and subacute peripheral neuropathy is a disease deemed associated with herbicide exposure, under current VA regulation.  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 (1996).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

III.  Analysis

The Veteran reports that he has experienced numbness in his hands which he relates to his service-connected diabetes.  STRs do show, and the Veteran has not asserted, treatment or diagnosis of peripheral neuropathy.  At the November 2010 hearing, the Veteran stated that he is unsure if he has ever had a diagnosis of peripheral neuropathy, but for the past year he has experienced numbness and tingling in his hands.

During a January 2010 VA diabetes examination, the Veteran denied any neurological symptoms including paresthesia in the hands.  The examiner noted no neurologic residuals or complications of diabetes. 

During a November 2011 VA peripheral neuropathy examination, the Veteran again denied any symptoms of numbness, tingling, burning or pain in his hands.  Electromyography (EMG) studies were not performed as the examiner determined that there was no evidence of peripheral neuropathy.  

During a June 2013 VA examination, the Veteran again denied any symptoms suggestive of peripheral neuropathy including numbness, tingling, burning, pain, weakness or any other symptoms consistent with peripheral motor or sensory neuropathy.  The examiner noted that current treatment records do not show that the Veteran complains of any symptoms consistent with peripheral neuropathy.  The examiner stated that he Veteran was asked multiple times on this examination of he had any symptoms of burning, pain, tingling, numbness, or paresthesias in his hands.  He denied any symptoms.  His examination was normal.  

Because the Veteran does not have a current peripheral neuropathy disorder of the upper extremities, the Board finds that service connection must be denied.  In so holding, the Board recognizes the Veteran's lay testimony of record, and that he is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, given the inconsistencies between what the Veteran has asserted in regard to a current disability in support of his claim, and his denial of current symptoms on VA examination, the Board finds his assertions to be far less probative than the conclusion of several VA examiners who could find no evidence of peripheral neuropathy.

Congress has specifically limited entitlement to service- connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a present diagnosis of neuropathy (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143-144 (1992).

Consequently, in the absence of a current clinical diagnosis of neuropathy, service connection must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim).


ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus type II, claimed as due to exposure to herbicides, is denied.


REMAND

The Veteran is also seeking service connection for right ear hearing loss.  During a November 2010 Board hearing, the Veteran testified that he was about 200 to 250 feet away from bomb explosions while in Vietnam.  He asserted that the percussion or the acoustic trauma from the bombs exploding caused his hearing loss which has progressively gotten worse over the years.  He reported tension in his head which affects his hearing as well.  The Veteran indicated that he first noticed difficulty hearing about five or six years after he left service.  

A December 2011 VA examination included a diagnosis of sensorineural hearing loss.  The examiner determined that the Veterans hearing loss was less likely as not caused or a result of an event in military service as the Veteran's audiological separation examination revealed hearing sensitivity within normal limits.  The Veteran reported that his difficulty hearing began four to five years ago.  

During a June 2013 VA examination, the Veteran reported that his hearing loss (which is worse on the right) has felt "blocked" for a long time.  The Veteran did not know exactly when the hearing loss started and indicated that the hearing loss does not affect his life.  He reported military noise exposure to weapons in Vietnam without the use of hearing protection.  The Veteran also denied any post-military occupational or recreational noise exposure.  After an audiological examination, the examiner noted that the Veteran had normal hearing sensitivity in both ears at the time of his exit from active duty.  The Veteran reported having hearing loss in the right ear for "a long time" "maybe 20 years ago" and previously reported in 2011 that his hearing loss started four to five years ago.  At both times, the Veteran reported his hearing loss started after his time of active service.  The examiner determined that the Veteran's hearing loss is not likely related to his military noise exposure.  

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  As the report of audiometric evaluation at separation does not identify the standards used, the Board must assume that the ASA standards were applied.  

Here, the June 2013 VA examiner's conclusion rested in part on the specific finding by the examiner that the Veteran's hearing was normal at exit from service.  However, the examiner's characterization of the Veteran's hearing in service may not be accurate as it is not clear that the examiner performed the conversion from ASA to ISO units.  See Hensley v. Brown, 5 Vet. App. at 157 (the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss).  Consequently, the Board finds that the case must be returned to the VA examiner for an addendum.

Accordingly, the case is REMANDED for the following action:
 
1.  Forward the claims folder, including a copy of this remand, to an appropriate examiner for a supplemental opinion.  If available, the case should be returned to the same examiner who provided an opinion in June 2013.  Request that the examiner review the claims folder again, and specifically note that such review has been accomplished. 

The examiner should be requested to again offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current hearing loss had its onset in service or is causally related to excessive noise exposure in service, or whether such onset or causation is unlikely (i.e., less than a 50-50 probability).  The examiner must explain the rationale for any opinions given.  The examiner should indicate that she/he has reached this conclusion after converting the recorded audiological findings in his service treatment records from American Standards Association (ASA) units to International Standard Organization (ISO) units.

2.  Once the above-requested development has been completed, the claims must be readjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, and be given an opportunity to respond to the SSOC.  The case must then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


